Citation Nr: 1817374	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Evaluation of chronic sinusitis with headaches currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an osteoarthritis disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran had active duty for training in the U.S. Army Reserves from January 1987 to May 1987 and served on active duty in the U.S. Army from October 1988 to July 1991, as a medical specialist.  He had service in Southwest Asia and was awarded the Combat Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2010 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.
 

FINDINGS OF FACT

1. A maxillary sinusitis with headaches has been manifested by no more than two non-incapacitating episodes per year of sinusitis and no more than one incapacitating episode per year. 

2.  The Veteran does not currently have an osteoarthritis disability, except for the service connected arthritis of the spine, which is not on appeal.

3. The effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for chronic sinusitis with headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.97, Diagnostic Code 6513 (2017).

2. An osteoarthritis disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Ratings Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Chronic Sinusitis with Headaches

The General Rating Formula for Sinusitis (Diagnostic Codes 6510 to 6514) provides a noncompensable rating if detected by x-ray only; a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2017).  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Board notes the Veteran is separately rated under Diagnostic Code 6522, allergic rhinitis, at 0 percent disabling (noncompensable) prior to April 2016 and 10 percent after.  The Veteran has not submitted any document suggesting a higher rating is appropriate for this disability.

The Veteran is currently rated under Diagnostic Code 6513, chronic maxillary sinusitis, at 10 percent disabling since August 2008, which constitutes the whole period on appeal.  The Veteran seeks a higher rating.

An October 2008 VA nose and sinus examination noted X-ray from 1996 that showed minimal maxillary antral sinusitis, treatment with medication, and complaints of recurrent nasal stuffiness with watery discharge.  The Veteran asserted that nasal stuffiness with watery discharge prevented him from performing his work duties (see TDIU section for relevant information).  The Veteran had mild nasal turbinate hypertrophy and obstruction of nostrils of 20 percent bilaterally. 

A May 2010 VA nose and sinus examination reported medical history of "nose complains of recurrent nasal stuffiness" and taking medication.  Only other symptoms were complaints of dull and recurrent frontal headache pain.  

A May 2010 VA general examination noted no episodes of sinusitis during past 12 month period.  Sinus examination was normal.

A medical opinion was requested to determine if headaches were a separate disability or remained part of sinusitis or rhinitis, or alternatively whether the Veteran had ceased to have headaches, as there was no record of headache treatment.  In a May 2014 VA Disability Benefits Questionnaire (DBQ) for headaches, the examiner responded that, "Headache is related to allergic rhinitis, sinusitis, and migraine. Sinus congestion cause headache."  The examiner additionally reported headaches symptoms to the effect that the Veteran had a "history of temporal region pressure to frontal region, pain for 3 to 4 days until improving of sinus and nasal symptoms every 2-3 month.  Pain of 7-8/10.  He stated in occasion having headache as a pressing type on temporal region with photophobia relieving with rest, coffee, Tylenol, and aspirin."  Headaches were described as "pulsating or throbbing" causing pain on both sides of the head, of duration of 2 day or more, and symptoms of sensitivity to light and sound.  Functional impact was severe or prevents on a number of daily tasks during prostrating pain attacks.  

An additional opinion was requested regarding headaches, as the prior opinion was not considered complete for ratings purposes.  An April 2016 addendum opinion noted "[s]inus headaches is caused by pressure of mucus against the lining of the sinus cavities when that mucus becomes trapped and unable to drain into the nasal cavity due to inflammation and swelling of the openings."  

An April 2016 VA examination noted a diagnosis of chronic sinusitis.  The Veteran had headaches attributable to sinusitis.  The Veteran had two non-incapacitating episodes in the last 12 months and one incapacitating episodes of sinusitis requiring 4 to 6 weeks of antibiotics with no sinus surgery.  An April 2016 X-ray noted "No acute sinus disease identified.  Prominent intranasal soft tissue suggesting hypertrophy versus inflammatory changes."  Impact on ability to work was "[a]void trigger for a[n] exacerbation."

The Board finds that the Veteran's disability picture more nearly approximates a 10 percent evaluation.  The Veteran had one examination for headaches caused by sinus symptoms, which noted "pain for 3 to 4 days until improving of sinus and nasal symptoms every 2-3 month," i.e. that the Veteran had between four to six headache episodes a year.  These episodes neither meet the treatment requirements (that the Veteran be given antibiotics) nor the duration for incapacitating sinusitis headaches.  Even if characterized by pain, and purulent discharge or crusting (and there is no evidence of this), four to six non-incapacitating episodes a year are contemplated by a 10 percent rating.  In fact, read in conjunction with the other evidence which suggests only, at most, 2 non-incapacitating episodes a year, it seems likely that these headaches episodes are not "non-incapacitating" in the meaning of the regulation (not characterized by pain and purulent discharge or crusting) or these multiple episodes do not represent worsening, but where a singular event in one year. 

The only probative evidence of record states that the number of non-incapacitating episodes per year is two.  The Veteran has had no more than one incapacitating episode per year requiring prolonged antibiotic treatment.  There is nothing in the medical records or in the Veteran's lay statements to indicate that the Veteran had multiple antibiotic treatments lasting four to six weeks or more than two non-incapacitating episodes contemplated by the rating criteria.  There are no notations of the need for extended antibiotic treatment.  Accordingly, the Board finds the probative evidence indicates that the Veteran had, at most, one course of antibiotics per year.  The Board finds that only the current 10 percent evaluation is warranted

In light of the above, the Board finds that the preponderance of the evidence is against finding that the criteria for a higher evaluation in excess of the current 10 percent are met.  There has been no showing of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Therefore, in summary, the Board concludes that entitlement to a 30 percent evaluation or higher for chronic maxillary sinusitis is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); Yancy v. McDonald, 27 Vet.App. 484 (2016).
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012). 
	
To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Osteoarthritis Disability

According to VA treatment records and VA examinations, the Veteran only has one disability associated with osteoarthritis.  This is the service connected lumbar strain/myositis, degenerative disc disease, arthritis of the spine, and intervertebral disc syndrome, rated at 40 percent after May 2014 and 10 percent prior.  This disability is not on appeal at this time, as the Veteran has not appealed the Decision Review Officer's May 2016 decision, which granted the service connection for the disability.  

In December 2009, a private physician noted a history of osteoarthritis without specifying the location, nature, onset, or basis for any previous diagnosis or manifestations other than for the service-connected lumbar spine.  There is no other osteoarthritis disability evidence and no lay statements claiming anything besides a general "osteoarthritis."  The Board has considered the Veteran's statements to be to the effect that he has osteoarthritis in some other unspecified part of the body.

The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with osteoarthritis, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In the absence of a current diagnosis or manifestations of a disability, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has a diagnosable osteoarthritis disability is inconsistent with the medical records and is of less probative value.  Even considering that the Veteran was reporting a previous diagnosis by a competent practitioner, the lack of specificity of the affected parts of the body, onset, source and date of any previous examination and diagnosis precludes the assignment of any probative weight to the assertions. 

With no objective diagnosis of a disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).





Individual Unemployability

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

The Veteran is service connected for a variety of disabilities; the most important here is his mental health disability, diagnosed as PTSD with depression and anxiety, rated at 70 percent disabling, effective from August 2008, when the claim was first filed.  Although there are some functional impacts due to obstructive sleep apnea (OSA)(driving) and prostrating headaches (3 to 4 days every 2 to 3 months, preventing traveling and severely impacting dressing, feeding, and grooming).  However, it is clear from the file that the Veteran's issues with employment stem largely from PTSD, which cause panic attacks and severe anxiety.  This caused him to previously lose his last job. 

The Veteran schedular rating has meant the schedular requirements TDIU since he filed his claim in August 2008, his total disability rating being 80 percent prior to February 2010 and 90 percent after.  The Veteran's current rating of 100 percent became effective August 2015.  

The Board notes that the Veteran did not submit the requested forms after the VA sent the forms to the Veteran's last known address.  The Veteran was notified that failure to submit these forms could result in denial of the claim as a last date of employment could not be established.  See, e.g., May 2012 SOC (noting information requested on a VA Form 21-8940 is essential to evaluate a claim for TDIU); October 2012 SSOC (noting the TDIU claim could be denied, as unemployability could not reasonable identified based upon the evidence of record, specifically the VA records); May 2016 SSOC (informing the Veteran that it was unclear what year the Veteran left employment and that he should submit VA forms 21-8940 and VA Form 21-4192).
 
The notification letters sent to the Veteran's last known address where apparently delivered (or, at least, were not returned as undeliverable) and the VA was able to successfully arranged examinations.  Despite this, the Board will not find that the Veteran failed to cooperate with the VA and will consider the other evidence that is available to determine eligibility for TDIU.  Based on VA treatment records, the Veteran had periods of homelessness and received housing assistance for homelessness (HUD-VASH) during the timeframe these letters were sent and moved to Panama for at least part of 2014.

The other evidence shows the Veteran was unemployable due to a service connected disability from the time he first submitted his claim in August 2008.  VA treatment records from 2008 report that the Veteran had threat of jobless due to panic attacks and severe anxiety, which are symptoms his PTSD, and could not work due to severe stress.  VA treatment records continue to show that the Veteran had work-related issues due to his mental health problems and planned to seek disability due to his mental health disability as a result.  The Veteran submitted a June 2009 letter from the Social Security Administration (SSA) stating that SSA had determined the Veteran meant the medical requirements for disability benefits since May 2007.  This letter does not list the specific disability.  However, the Veteran submitted a statement to the effect that he was receiving disability benefits due to PTSD.  Other statements in VA medical records support the Veteran's statement claiming the Veteran's PTSD was the reason he had been adjudicated as disabled.  See, e.g., January 2009 PTSD examination (unemployed since March or April 2008 due to PTSD); May 2009 and February 2010 psychology notes (reporting the Veteran was not working due to mental health disability); and September 2012 VA examination ("Veteran worked for USPS for four years until 2008 when he started receiving Social Security benefits due to PTSD."). 

Additionally, the January 2009 VA examination found that the Veteran's unemployment was due to a mental disorder.  At the time, however, the Veteran was not service connected for a mental health disability and TDIU was not granted

In December 2009, the Veteran's treating physician submitted a medical opinion regarding the severity of the Veteran's PTSD.  Specifically, the physician stated that the Veteran had panic and anxiety problems that do "not let him perform in a correct way" and that he "cannot handle stress or react appropriately to his physical and social environment and presents evidence of hyper-arousal."  This would further support the treatment records and the examiner's statements regarding the impact of the Veteran's psychological issues on his ability to work.  

In an October 2017 letter, the Veteran was awarded a subsistence allowance for training in a university program.  This indicates that the Veteran has enrolled in some type of educational program and can undertake related tasks (attending courses, taking notes, etc.).  However, the current record does not show that the Veteran completed any coursework or degree nor the type of coursework.  Therefore, this information does not outweigh the evidence above, which shows numerous documents attesting to inability to work during the period now on appeal.

The Board accepts that the Veteran received SSA benefits due to a disability caused by PTSD based on the above evidence.  Given the SSA decision and the VA examiner's opinion, which directly related unemployment to the service-connected disorders, and the VA treatment records and the treating physician's opinion regarding the extent of his PTSD, the Board finds that the Veteran would not be able to maintain employment.  There is no other evidence to consider. 

The Board places probative weight on the above medical evidence that suggests that the Veteran would not be able to work.  Therefore, the evidence supports a finding that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service connected disabilities.  TDIU is warranted.



ORDER

Evaluation of chronic sinusitis with headaches in excess of 10 percent disabling is denied.

Entitlement to service connection for an osteoarthritis disability is denied.

Entitlement to TDIU is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


